Exhibit 10.8

COMERICA BANK

CLOSING AGENDA

SOFTWARE BROKERS OF AMERICA, INC.

March 20th, 2009

 

1. Amendment No. 7 to Credit Agreement and Waiver (912572)

 

2. $30,000,000 Revolving Credit Note (912599)

 

3. Tax Indemnification (912823)

 

4. Payment of Bank’s Legal Fees (to be invoiced)



--------------------------------------------------------------------------------

Executed as of March 20, 2009

Comerica Bank

Detroit, Michigan

Ladies and Gentlemen:

Reference is made to that certain Amendment No. 7 to Credit Agreement and Waiver
(“Amendment”) and $30,000,000 Revolving Credit Note (“Note”) each dated
March 20th, 2009, executed by Software Brokers of America, Inc., a Florida
corporation (“Borrower”) and Comerica Bank (“Bank”),

The Amendment and Note have been executed by Borrower and delivered to Bank in
Florida. It is the Borrower’s understanding that no documentary stamp taxes or
intangible personal property taxes are due in connection with the execution and
delivery of the Amendment and Note because documentary stamp taxes in the amount
of $2450 were paid on the execution and delivery of the Credit Agreement and
that certain Revolving Credit Note dated as of August 25, 2005, as subsequently
amended and restated by Borrower payable to Bank (and as again amended and
restated by the Note). Borrower agrees that in the event the Florida Department
of Revenue, or any other governmental agency, should determine at any time that
documentary stamp taxes or intangible personal property taxes are required in
addition to that which has been paid, to indemnify Bank forthwith and to pay for
the cost of the documentary stamp taxes or intangible personal property taxes,
together with any interest or penalty that Bank may be called upon to pay.

Borrower further agrees to pay any costs, expense and attorneys’ fees incurred
by Bank in connection with the documentary stamp taxes or intangible personal
property taxes and any interest or penalty thereon, and that same shall
constitute additional indebtedness owed by Borrower to Bank.

 

Very truly yours, SOFTWARE BROKERS OF AMERICA, INC. By:   /s/ Anthony Shalom  
Anthony Shalom Its:   President

 

STATE OF FLORIDA

   )       )    COUNTY OF MIAMI-DADE)

The foregoing instrument was acknowledged before me this 20 th day of March,
2009, by Anthony Shalom, as President of Software Brokers of America, Inc., a
Florida corporation, who is personally known to me or who has produced
                             as identification.

 

LOGO [g85231g60o43.jpg]         /s/ Norma Iglesias     NOTARY PUBLIC     Print
Name: Norma Iglesias     Serial No. DD 422147     My commission expires: May 27,
2009



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE RENEWS, EXTENDS AND/OR MODIFIES THAT CERTAIN
$30,000,000 REVOLVING CREDIT NOTE DATED NOVEMBER 13, 2008 BY SOFTWARE BROKERS OF
AMERICA, INC. PAYABLE TO COMERICA BANK, WHICH RENEWED, REPLACED, EXTENDED AND/OR
MODIFIED THAT CERTAIN $30,000,000 REVOLVING CREDIT NOTE DATED AUGUST 17, 2007 BY
SOFTWARE BROKERS OF AMERICA, INC. PAYABLE TO COMERICA BANK, WHICH RENEWED,
EXTENDED, INCREASED AND/OR MODIFIED THAT CERTAIN $27,500,000 REVOLVING CREDIT
NOTE DATED MAY 17, 2007 BY SOFTWARE BROKERS OF AMERICA, INC. PAYABLE TO COMERICA
BANK WHICH RENEWED, EXTENDED, INCREASED AND/OR MODIFIED THAT CERTAIN $25,000,000
REVOLVING CREDIT NOTE DATED AUGUST 25, 2005 BY SOFTWARE BROKERS OF AMERICA, INC.
PAYABLE TO COMERICA BANK, EVIDENCING AN ORIGINAL PRINCIPAL AMOUNT OF
$25,000,000. IN CONNECTION WITH THE ISSUANCE OF THE $25,000,000 REVOLVING CREDIT
NOTE, FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2450 WAS PAID DIRECTLY TO
THE FLORIDA DEPARTMENT OF REVENUE CERTIFICATE OF REGISTRATION NO.
38-0477375-16-01. NO ADDITIONAL DOCUMENTARY STAMP TAX IS DUE ON THIS NOTE.

 

LOGO [g85231g56e86.jpg]    REVOLVING CREDIT NOTE    Daily Adjusting LIBOR Rate
   Maturity Date

 

AMOUNT

  

NOTE DATE

  

MATURITY DATE

$30,000,000

   March 20th, 2009    Revolving Credit Maturity Date

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, the
undersigned promises to pay to the order of COMERICA BANK (herein called
“Bank”), at any office of the Bank in the State of Michigan, the principal sum
of THIRTY MILLION DOLLARS ($30,000,000), or so much of said sum as has been
advanced and is then outstanding under this Note, together with interest thereon
at the Daily Adjusting LIBOR Rate plus the Applicable Margin, except during any
period of time during which, in accordance with the terms and conditions of this
Note, the Indebtedness hereunder shall bear interest at the Prime Referenced
Rate plus the Applicable Margin.

This Note is a note under which advances, repayments and re-advances may be made
from time to time, subject to the terms and conditions of this Note and the Loan
Agreement. AT NO TIME SHALL THE BANK BE UNDER ANY OBLIGATION TO MAKE ANY
ADVANCES TO THE UNDERSIGNED PURSUANT TO THIS NOTE IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING.

Accrued and unpaid interest on the unpaid principal balance outstanding
hereunder shall be payable monthly, in arrears, on the first Business Day of
each month, until maturity (whether as stated herein, by acceleration, or
otherwise). Interest accruing hereunder shall be computed on the basis of a year
of 360 days, and shall be assessed for the actual number of days elapsed, and in
such computation, effect shall be given to any change in the applicable interest
rate as a result of any change in the Daily Adjusting LIBOR Rate or, to the
extent applicable, the Prime Referenced Rate on the date of each such change.

From and after the occurrence of any Default hereunder, and so long as any such
Default remains unremedied or uncured thereafter, the Indebtedness outstanding
under this Note shall bear interest at a per annum rate of three percent
(3%) above the otherwise applicable interest rate hereunder, which interest
shall be payable upon demand. In addition to the foregoing, a late payment
charge equal to five percent (5%) of each late payment hereunder may be charged
on any payment not received by Bank within ten (10) calendar days after the
payment due date therefor, but acceptance of payment of any such charge shall
not constitute a waiver of any Default hereunder.

In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.

The amount and date of each advance hereunder, its applicable interest rate and
the amount and date of any repayment shall be noted on Bank’s records, which
records shall be conclusive evidence thereof, absent manifest error; provided,
however, any failure by Bank to make any such notation, or any error in any such
notation, shall not relieve the undersigned of its/their obligations to repay
Bank all amounts payable by the undersigned to Bank under or pursuant to this
Note, when due in accordance with the terms hereof.

In the event that the Daily Adjusting LIBOR Rate is not available to the
undersigned as the basis for the applicable interest rate hereunder for the
principal Indebtedness outstanding hereunder in accordance with the terms of
this Note, the Prime Referenced Rate plus the Applicable Margin shall be the
applicable interest rate hereunder in respect of such Indebtedness for such
period, subject in all respects to the terms and conditions of this Note.



--------------------------------------------------------------------------------

In the event that any payment under this Note becomes due and payable on any day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and, to the extent applicable, interest shall continue
to accrue and be payable thereon during such extension at the rates set forth in
this Note.

All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.

The undersigned may prepay all or part of the outstanding balance of any
Indebtedness hereunder at any time without premium or penalty. Any prepayment
hereunder shall also be accompanied by the payment of all accrued and unpaid
interest on the amount so prepaid.

If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the Daily Adjusting LIBOR Rate, or (b) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Bank, or (c) the Daily Adjusting LIBOR Rate plus the Applicable
Margin will not accurately or fairly cover or reflect the cost to Bank of
maintaining any of the Indebtedness under this Note based upon the Daily
Adjusting LIBOR Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the Prime Referenced Rate plus the
Applicable Margin shall be the applicable interest rate for all Indebtedness
hereunder during such period of time.

If, after the date hereof, the introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank (or its LIBOR Lending Office) with any request or
directive (whether or not having the force of law) of any such authority, shall
make it unlawful or impossible for the Bank (or its LIBOR Lending Office) to
make or maintain any of the Indebtedness under this Note with interest based
upon the Daily Adjusting LIBOR Rate, Bank shall forthwith give notice thereof to
the undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the Prime Referenced Rate plus the
Applicable Margin shall be the applicable interest rate for all Indebtedness
hereunder during such period of time.

If the adoption after the date hereof, or any change after the date hereof in,
any applicable law, rule or regulation (whether domestic or foreign) of any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its LIBOR
Lending Office) with any request or directive (whether or not having the force
of law) made by any such authority, central bank or comparable agency after the
date hereof: (a) shall subject Bank (or its LIBOR Lending Office) to any tax,
duty or other charge with respect to this Note or any Indebtedness hereunder, or
shall change the basis of taxation of payments to Bank (or its LIBOR Lending
Office) of the principal of or interest under this Note or any other amounts due
under this Note in respect thereof (except for changes in the rate of tax on the
overall net income of Bank or its LIBOR Lending Office imposed by the
jurisdiction in which Bank’s principal executive office or LIBOR Lending Office
is located); or (b) shall impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank (or its
LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office) or
the foreign exchange and interbank markets any other condition affecting this
Note or the Indebtedness hereunder; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Indebtedness hereunder
or to reduce the amount of any sum received or receivable by Bank under this
Note by an amount deemed by the Bank to be material, then the undersigned shall
pay to Bank, within fifteen (15) days of the undersigned’s receipt of written
notice from Bank demanding such compensation, such additional amount or amounts
as will compensate Bank for such increased cost or reduction. A certificate of
Bank, prepared in good faith and in reasonable detail by Bank and submitted by
Bank to the undersigned, setting forth the basis for determining such additional
amount or amounts necessary to compensate Bank shall be conclusive and binding
for all purposes, absent manifest error.

In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank hereunder or the maintaining
of any Indebtedness



--------------------------------------------------------------------------------

hereunder, and such increase has the effect of reducing the rate of return on
Bank’s (or such controlling corporation’s) capital as a consequence of such
obligations or the maintaining of such Indebtedness hereunder to a level below
that which Bank (or such controlling corporation) could have achieved but for
such circumstances (taking into consideration its policies with respect to
capital adequacy), then the undersigned shall pay to Bank, within fifteen
(15) days of the undersigned’s receipt of written notice from Bank demanding
such compensation, additional amounts as are sufficient to compensate Bank (or
such controlling corporation) for any increase in the amount of capital and
reduced rate of return which Bank reasonably determines to be allocable to the
existence of any obligations of the Bank hereunder or to maintaining any
Indebtedness hereunder. A certificate of Bank as to the amount of such
compensation, prepared in good faith and in reasonable detail by the Bank and
submitted by Bank to the undersigned, shall be conclusive and binding for all
purposes absent manifest error.

This Note and any other indebtedness and liabilities of any kind of the
undersigned to the Bank, and any and all modifications, renewals or extensions
of it, whether joint or several, contingent or absolute, now existing or later
arising, and however evidenced and whether incurred voluntarily or
involuntarily, known or unknown, or originally payable to the Bank or to a third
party and subsequently acquired by Bank including, without limitation, any late
charges; loan fees or charges; overdraft indebtedness; costs incurred by Bank in
establishing, determining, continuing or defending the validity or priority of
any security interest, pledge or other lien or in pursuing any of its rights or
remedies under any loan document (or otherwise) or in connection with any
proceeding involving the Bank as a result of any financial accommodation to the
undersigned; and reasonable costs and expenses of attorneys and paralegals,
whether inside or outside counsel is used, and whether any suit or other action
is instituted, and to court costs if suit or action is instituted, and whether
any such fees, costs or expenses are incurred at the trial court level or on
appeal, in bankruptcy, in administrative proceedings, in probate proceedings or
otherwise (collectively “Indebtedness”) are secured by and the Bank is granted a
security interest in and lien upon all items deposited in any account of any of
the undersigned with the Bank and by all proceeds of these items (cash or
otherwise), all account balances of any of the undersigned from time to time
with the Bank, by all property of any of the undersigned from time to time in
the possession of the Bank and by any other collateral, rights and properties
described in each and every deed of trust, mortgage, security agreement, pledge,
assignment and other security or collateral agreement which has been, or will at
any time(s) later be, executed by any (or all) of the undersigned to or for the
benefit of the Bank (collectively “Collateral”). Notwithstanding the above,
(i) to the extent that any portion of the Indebtedness is a consumer loan, that
portion shall not be secured by any deed of trust or mortgage on or other
security interest in any of the undersigned’s principal dwelling or in any of
the undersigned’s real property which is not a purchase money security interest
as to that portion, unless expressly provided to the contrary in another place,
or (ii) if the undersigned has (have) given or gives Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned, unless
expressly provided to the contrary in another place, or (iii) if the undersigned
has (have) given or gives the Bank a deed of trust or mortgage covering real
property which, under Texas law, constitutes the homestead of such person, that
deed of trust or mortgage shall not secure this Note or any other indebtedness
of the undersigned unless expressly provided to the contrary in another place.

Upon the occurrence and at any time during the continuance or existence of any
Event of Default, Bank may, at its option and without prior notice to the
undersigned, declare any or all of the Indebtedness to be immediately due and
payable (notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned,
charge interest at the default rate provided in the document evidencing the
relevant Indebtedness and exercise any one or more of the rights and remedies
granted to the Bank by any agreement with the undersigned or given to it under
applicable law.

The undersigned authorizes the Bank to charge any accounts of the undersigned
with the Bank for any and all sums due hereunder when due; provided, however,
that such authorization shall not affect any of the undersigned’s obligation to
pay to the Bank all amounts when due, whether or not any such account balances
that are maintained by the undersigned with the Bank are insufficient to pay to
the Bank any amounts when due, and to the extent that are insufficient to pay to
the Bank all such amounts, the undersigned shall remain liable for any
deficiencies until paid in full.

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns.

The undersigned waives presentment, demand, protest, notice of dishonor, notice
of demand or intent to demand, notice of acceleration or intent to accelerate,
and all other notices, and agrees that no extension or indulgence to the
undersigned or release, substitution or nonenforcement of any security, or
release or substitution of any of the undersigned, any guarantor or any other



--------------------------------------------------------------------------------

party, whether with or without notice, shall affect the obligations of any of
the undersigned. The undersigned waives all defenses or right to discharge
available under Section 3-605 of the Michigan Uniform Commercial Code and waives
all other suretyship defenses or right to discharge. The undersigned agrees that
the Bank has the right to sell, assign, or grant participations or any interest
in, any or all of the Indebtedness, and that, in connection with this right, but
without limiting its ability to make other disclosures to the full extent
allowable, the Bank may disclose all documents and information which the Bank
now or later has relating to the undersigned or the Indebtedness. The
undersigned agrees that the Bank may provide information relating to this Note
or relating to the undersigned to the Bank’s parent, affiliates, subsidiaries
and service providers.

The undersigned agrees to reimburse Bank, or any other holder or owner of this
Note, for any and all costs and expenses (including, without limit, court costs,
legal expenses and reasonable attorneys’ fees, whether inside or outside counsel
is used, whether or not suit is instituted, and, if suit is instituted, whether
at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or the Indebtedness or incurred in any other matter or
proceeding relating to this Note or the Indebtedness.

The undersigned acknowledges and agrees that there are no contrary agreements,
oral or written, establishing a term of this Note and agrees that the terms and
conditions of this Note may not be amended, waived or modified except in a
writing signed by an officer of the Bank expressly stating that the writing
constitutes an amendment, waiver or modification of the terms of this Note. As
used in this Note, the word “undersigned” means, individually and collectively,
each maker, accommodation party, endorser and other party signing this Note in a
similar capacity. If any provision of this Note is unenforceable in whole or
part for any reason, the remaining provisions shall continue to be effective.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

For the purposes of this Note, the following terms have the following meanings:

“Applicable Margin” means four percent (4.0%) per annum.

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:

 

(a) for any day, the per annum rate of interest determined on the basis of the
rate for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the principal amount outstanding hereunder and for a period
of one (1) month;

divided by

 

(b) 1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;

provided, however, in no event and at no time shall the Daily Adjusting LIBOR
Rate be less than two percent (2.00%) per annum.



--------------------------------------------------------------------------------

“Event of Default” is defined in the Loan Agreement.

“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.

“Loan Agreement” means that certain Credit Agreement dated August 25, 2005, as
amended between the undersigned and Bank.

“Prime Rate” means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

“Prime Referenced Rate” means a per annum interest rate which is equal to the
Prime Rate, but in no event less than two and one-half percent (2.50%) per
annum.

“Revolving Credit Maturity Date” is defined in the Loan Agreement.

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Agreement
are cumulative and not exclusive of any right or remedies which Bank would
otherwise have, whether by other instruments or by law.

THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 25% PER ANNUM OR THE HIGHEST
APPLICABLE USURY CEILING, WHICHEVER IS LESS.

THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

This Note amends, restates, supersedes and replaces that certain Revolving
Credit Note dated as of November 13, 2008, made in the principal amount of
$30,000,000 by the undersigned payable to Bank (“Prior Note”), and the initial
advance under this Note shall be deemed first applied, to the extent necessary,
to repay the existing indebtedness of the undersigned to Bank under the Prior
Note; provided, however, the execution and delivery by the undersigned of this
Note shall not, in any manner or circumstance, be deemed to be a novation of or
to have terminated, extinguished or discharged any of the undersigned’s
indebtedness evidenced by the Prior Note, all of which indebtedness shall
continue under and shall hereinafter be evidenced and governed by this Note.

 

SOFTWARE BROKERS OF AMERICA, INC. By:   /s/ Anthony Shalom   SIGNATURE OF Its:  
CEO   TITLE (if applicable)

 

For Bank Use Only    CCAR# LOAN OFFICER INITIALS
JRM    LOAN GROUP NAME
MMB3- Florida    BASE RATE INDEX
20128   

OBLIGOR NAME

Software Brokers of America, Inc.

LOAN OFFICER ID. NO.    LOAN GROUP NO.    OBLIGOR NO.    NOTE NO.    AMOUNT
$30,000,000



--------------------------------------------------------------------------------

AMENDMENT NO. 7 TO CREDIT AGREEMENT AND WAIVER

This Amendment No. 7 to Credit Agreement and Waiver (“Amendment”) executed as of
March 20th, 2009 by and between Software Brokers of America, Inc., a Florida
corporation (“Company”) and Comerica Bank (“Bank”).

RECITALS:

A. Company and Bank entered into that certain Credit Agreement dated August 25,
2005, as previously amended (“Agreement”).

B. Company and Bank desire to amend the Agreement as set forth below.

C. Company has requested that Bank waive certain existing Events of Default.

NOW, THEREFORE, Company and Bank agree as follows:

1. Company has advised Comerica Bank (“Bank”) that it failed to comply with the
provisions of Section 6.11 (Senior Debt to Tangible Effective Net Worth Ratio),
Section 6.12 (Tangible Effective Net Worth) and Section 6.13 (Net Income) of the
Credit Agreement as of December 31, 2008 (“Covenant Violations”). Company has
requested that the Bank waive any Event of Default under the Loan Documents
resulting from the Covenant Violations. The Bank hereby waives the Covenant
Violations (“Waiver”). The Waiver shall not be deemed to amend or alter in any
respect the terms and conditions of the Credit Agreement or any of the other
Loan Documents, or to constitute a waiver or release by any of the Bank of any
right, remedy or Event of Default under the Credit Agreement or any of the other
Loan Documents, except to the extent expressly set forth above. Furthermore,
this Waiver shall not affect in any manner whatsoever any rights or remedies of
the Bank with respect to any other non-compliance by the Company with the Credit
Agreement or the other Loan Documents whether in the nature of an Event of
Default or otherwise, and whether now in existence or subsequently arising.

2. The definition of “Borrowing Base” set forth in Section 1 of the Agreement is
amended to read as follows:

“‘Borrowing Base’ shall mean, as of any date of determination, an amount equal
to the sum of

(i) eighty five percent (85%) of Eligible Accounts,

(ii) the sum of

(A) sixty seven and one half percent (67.5%) of Eligible Insured Foreign
Accounts, plus



--------------------------------------------------------------------------------

(B) the lesser of

(1) eighty five percent (85%) of Eligible Insured Foreign Accounts minus the
amount of clause (A) of this part (ii,) or

(2) $2,000,000, and

(iii) the lesser of

(A) an amount equal to the sum of (1) sixty percent (60%) of Eligible Inventory
plus (2) sixty percent (60%) of the aggregate undrawn face amount of outstanding
Eligible Commercial Letters of Credit, or

(B) $14,000,000.

In no case may the Borrowing Base include reliance on account of both the
Eligible Inventory purchased with an Eligible Commercial Letter of Credit and
the Eligible Commercial Letter of Credit”.

3. The definition of “Revolving Credit Note” set forth in Section 1 of the
Agreement is amended to read as follows:

“‘Revolving Credit Note’ shall mean the Revolving Credit Note dated March
        , 2009 made in the principal amount of $30,000,000 by Company payable to
Bank, as may be amended, restated, supplemented or replaced from time to time, a
copy of which is annexed hereto as Exhibit ‘B’.”

4. The definitions of “EBITDA” and “Foreign A/R Insurance Reserve” are added to
Section 1 of the Agreement to read as follows:

“EBITDA” shall mean as of any date of determination, Company’s Net Income for
the applicable measuring period ending on such date, plus, to the extent
deducted in determining Net Income, Company’s interest expense, income tax
expense and depreciation and amortization expense for such period, less
Company’s interest income for such period, plus Company’s foreign currency
adjustment loss for such period (or minus Company’s foreign currency adjustment
gain for such period), plus Company’s foreign currency translation loss for such
period (or minus Company’s foreign currency translation gain for such period),
all as determined in accordance with GAAP.”

“‘Foreign A/R Insurance Reserve” shall mean $300,000.”

5. Section 2.2 of the Agreement is amended to read as follows:

“2.2 In addition to direct Advances under the Revolving Credit Note to be
provided to Company by Bank under Section 2.1 of this Agreement, so long as no
Default or Event of Default has occurred and is continuing, Bank further agrees
to issue, or commit to issue, from time to time from the date hereof through the
date which is thirty (30) days prior to the Revolving Credit Maturity Date,
commercial letters of credit and standby letters of credit for the account of
Company (herein individually called a ‘Letter of Credit’ and collectively
‘Letters of Credit ’) in aggregate undrawn amounts not to exceed Two Million
Dollars



--------------------------------------------------------------------------------

($2,000,000) at any one time outstanding; provided, however, that the sum of the
aggregate amount of Advances under the Revolving Credit Note plus the Letter of
Credit Reserve plus the Foreign A/R Insurance Reserve shall not exceed the
lesser of the Revolving Credit Commitment Amount or the Borrowing Base at any
time; and provided further that no Letter of Credit shall, by its terms, have an
expiration date which extends beyond the Revolving Credit Maturity Date. In
addition to the terms and conditions of this Agreement, the issuance of any
Letters of Credit shall also be subject to the terms and conditions of any
letter of credit applications and agreements executed and delivered by Company
to Bank with respect thereto.

With respect to each commercial Letter of Credit, and in addition to Bank’s
other applicable standard letter of credit fees, Company shall pay Bank (i) a
letter of credit issuance fee equal to the greater of (A) $150.00 or (B) 1/8th
percent (0.125%) of the face amount of the Letter of Credit for each ninety
(90) day period (or portion thereof) commencing with the date of issuance of
such letter of credit and ending on the expiry date of the Letter of Credit and
(ii) a negotiation fee equal to the greater of (y) $150.00 or (z) 1/8th percent
(0.125%) of the face amount of each presentation for draw made thereunder. The
fees under the prior sentence shall be payable upon demand by Bank.

With respect to each standby Letter of Credit, and in addition to Bank’s other
standard letter of credit fees, Company shall pay Bank annually per annum letter
of credit fee equal to the greater of (A) $500.00 or (B) two percent (2%) of the
face amount of such Letter of Credit annually in advance.”

6. Section 2.3 of the Agreement is amended to read as follows:

“2.3 Company warrants and agrees that the aggregate, outstanding, direct
Advances, plus the Letter of Credit Reserve, plus the Foreign A/R Insurance
Reserve shall never exceed the lesser of (i) the Revolving Credit Commitment
Amount and (ii) the Borrowing Base. If the limitations in the prior sentence,
are exceeded at any time, Company shall immediately pay Bank sums sufficient to
reduce the aggregate, outstanding, direct Advances by the amount of such excess;
provided, however, if the limitations in the prior sentence are exceeded solely
as a result of any fee or expense charged by Bank as an Advance (if any), such
sums sufficient to reduce the aggregate, outstanding, direct Advances by the
amount of such excess shall be due one (1) Business Day after demand by Bank.”

7. Section 2.8 of the Agreement is amended to read as follows:

“2.8 The aggregate principal amount at any time outstanding under the Revolving
Credit Note, plus the Letter of Credit Reserve, plus the Foreign A/R Insurance
Reserve shall never exceed the lesser of (i) the Revolving Credit Commitment
Amount, or (ii) the Borrowing Base. Company shall immediately make all payments
necessary to comply with this provision.”

8. Section 2.13 of the Agreement is amended to read as follows:

“2.13 [Intentionally deleted.]”



--------------------------------------------------------------------------------

9. Section 6.1 (d) of the Agreement is amended to read as follows:

“(d) (i) within ten (10) days after and as of the end of each month, (A) the
monthly aging of Company’s Accounts on an invoice date basis, and (B) the
monthly aging of Company’s accounts payable on an invoice date basis, and (C) a
report of insurance with respect to Eligible Insured Foreign Accounts in form
reasonably satisfactory to Bank; and (ii) every two weeks, an inventory report
for Company and the Designated Affiliates in form reasonably satisfactory to
Bank;”

10. Section 6.1(e) of the Agreement is amended to read as follows:

“(e) within ten (10) days after the end of each month, a borrowing base
certificate in the form annexed hereto as Exhibit “C”, with appropriate
insertions certified by an authorized officer of Company as being correct and
accurate to the best of such officer’s knowledge; and two weeks after the end of
each month, an update to the borrowing base certificate in the form annexed
hereto as Exhibit “C-l”, with appropriate insertions certified by an authorized
officer of Company as being correct and accurate to the best of such officer’s
knowledge; and”

11. Section 6.11 of the Agreement is amended to read as follows:

“6.11 Maintain as of the end of each month, commencing March 31, 2009, EBITDA
for the fiscal year-to-date period ending on such date of not less than the
following as of the dates set forth below:

 

March 31, 2009

   $ 1,704,600

April 30, 2009

   $ 2,429,200

May 31, 2009

   $ 3,257,000

June 30, 2009

   $ 4,331,900

July 31, 2009

   $ 5,063,500

August 31, 2009

   $ 5,818,500

September 30, 2009

   $ 6,869,700

October 31, 2009

   $ 7,792,500

November 30, 2009

   $ 8,834,000

December 31, 2009

   $ 9,365,000”

12. Section 6.12 of the Agreement is amended to read as follows:

“6.12 [Intentionally deleted.]”

13. Section 6.13 of the Agreement is amended to read in its entirety as follows:

“6.13 (a) Maintain as of the end of each fiscal quarter of Company commencing
with the fiscal quarter ending March 31, 2009, Net Income for the fiscal
year-to-date period ending on such date of not less than the following as of the
dates set forth below:

 

March 31, 2009

   $ 706,500

June 30, 2009

   $ 1,917,300

September 30, 2009

   $ 3,079,000

December 31, 2009

   $ 4,217,900”



--------------------------------------------------------------------------------

(b) Cause the Guarantor to maintain as of the end of each fiscal quarter of
Guarantor, commencing with the fiscal quarter ending March 31, 2009, Net Income
for the fiscal year-to-date period ending on such date of not less than the
following as of the dates set forth below:

 

March 31, 2009

   - $  500,000

June 30, 2009

   $ 0

September 30, 2009

   $ 0

December 31, 2009

   $ 0.”

14. Section 7.11 of the Agreement is amended to read as follows:

“7.11 Make or allow to remain outstanding any Investment except the following
permitted Investments (all of the exceptions set forth below being subject to
the provisions of Section 7.13 of this Agreement):

(a) Investments of cash in cash equivalents and any extensions, renewals or
reinvestments thereof;

(b) sales of inventory on open account (or otherwise on credit) and in the
ordinary course of business and Investments in the form of notes or other
similar instruments evidencing or supporting the obligation of an Account Debtor
received in connection with such sales;

(c) deposits made in the ordinary course of business in order to obtain goods or
services;

(d) existing Investments described in attached Schedule 7.11 and any extensions,
renewals or reinvestments thereof (excluding any increases thereof);

(e) Investments received in settlement of amounts due or owing to Company as a
result of insolvency proceedings or other disputes involving an Account Debtor
or upon the foreclosure or enforcement of any lien in favor of Company;

(f) loans and advances to employees of Company that constitute Investments so
long as the aggregate amount outstanding does not exceed US $75,000 at any time;
and

(g) loans or advances to Intcomex or any other Affiliate of Company the proceeds
of which are used by Intcomex or such Affiliate solely to pay interest expense
or taxes;

(h) existing loans or advances to Intcomex the proceeds of which were used by
Intcomex solely to pay sundry expenses, plus additional loans or advances to the
Intcomex after the date hereof not to exceed US $1,000,000 in the aggregate per
fiscal year of Company, the proceeds of which are used by Intcomex solely to pay
sundry expenses; and



--------------------------------------------------------------------------------

(i) additional Investments (other than loans or advances to Intcomex or any
Affiliate or Investments in Affiliates) not to exceed US $100,000 in the
aggregate.

15. Exhibit “B” of the Agreement is amended to read in the form annexed hereto
as Exhibit “B”.

16. The Waiver shall be effective as of the date of this Amendment; provided,
however, the amendments set forth in paragraphs 2 through 15 of this Amendment
shall not be deemed effective unless and until the Bank has received drafts of
the audit reports required under Section 6.1 (a) and (b) of the Agreement for
the fiscal year ending December 31, 2008, in form and substance satisfactory to
Bank and Bank has received all other loan documents, if any, listed on the
Closing Agenda of even date herewith, duly executed by the parties thereto,

17. Company will reimburse the Bank for all costs and expenses, including
reasonable attorneys’ fees, incurred by the Bank in connection with the
preparation of this Amendment and the documents, instruments and agreements
executed in connection herewith.

18. Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect, the liability of the Company howsoever
arising or provided for in the Agreement, as hereby modified or amended, is
hereby reaffirmed.

19. The Company hereby represents and warrants that, after giving effect to the
amendments and the Waiver contained herein; (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within Company’s corporate powers,
have been duly authorized, are not in contravention of law or the terms of
Company’s Articles of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Company set forth in Sections 5.1
through 5.5 and 5.7 through 5.15 of the Agreement are true and correct on and as
of the date hereof with the same force and effect as made on and as of the date
hereof; (c) the continuing representations and warranties of Company set forth
in Section 5.6 of the Agreement are true and correct as of the date hereof with
respect to the most recent financial statements furnished to the Bank by Company
in accordance with Section 6.1 of the Agreement; and (d) no Event of Default (as
defined in the Agreement), or condition or event which, with the giving of
notice or the running of time, or both, would constitute an Event of Default,
has occurred and is continuing as of the date hereof.

20. Company hereby waives, discharges, and forever releases Bank and the Bank’s
employees, officers, directors, attorneys, stockholders and successors and
assigns (collectively, the “Released Parties”), from and of (i) any and all
claims, causes of action, allegations or assertions that Company and/or
Guarantor has or may have had against any or all of the Released Parties arising
under or in connection with the financial arrangements between Company under
Agreement and/or any of the other Loan Documents (as defined in the Credit
Agreement) at any time up through and including the date of this Amendment, and
(ii) any and all other claims, causes of action, allegations or assertions that
Company has or may have had against any or all of the Released Parties at any
time up through and including the date of this Amendment, and which are known to
Company (collectively, the “Known Claims”),



--------------------------------------------------------------------------------

regardless if any such Known Claims arose as a result of Bank’s actions or
omissions in connection with the financial arrangements between Company and
Bank, any amendments, extensions, or modifications thereto, or Bank’s
administration of those financial arrangements.

WITNESS the due execution hereof on the date and year first above written.

 

COMERICA BANK     SOFTWARE BROKERS OF AMERICA, INC. By:         By:   /s/
Anthony Shalom         Anthony Shalom Its:           Its: President



--------------------------------------------------------------------------------

Acknowledgement

The above Amendment is hereby acknowledged by the undersigned Guarantor as of
March 20th, 2009:

 

INTCOMEX, INC. By:   /s/ Anthony Shalom   Anthony Shalom Its:   CEO



--------------------------------------------------------------------------------

EXHIBIT “B”